*844
ORDER

PER CURIAM.
J.C. Penney (employer) appeals the Labor & Industrial Relations Commission’s award of temporary total disability benefits to Leslie Edwards (employee).
Employer contends that the Commission erred as a matter of law in finding that the employee was acting in the course of her employment at the time she sustained the injuries leading to her temporary total disability. Employer maintains that the employee was not acting in the course of her employment at the time of the injury because: (a) the accident occurred before the employee’s shift was scheduled to begin; (b) the employee had not obtained permission to clock in early; and (c) that the employee had arrived early to shop before her shift began and therefore was not performing duties of her employment at the time of injury.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm pursuant to Rule 84.16(b).